DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract recites, ".  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

There is insufficient antecedent basis for the limitations in these claims:

Claim 1, 7 and 13 recites the limitation " the steps".  
Claim 2-6, 8-12 and 14-18 recites the limitation "the electrical stimulation".  To overcome this rejection, it is recommended changing this phrase to “the first subthreshold electrical stimulation”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, and 13-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kilgore (US 2004/0127953 A1).
RE. claims 1, 7 and 13, Kilgore discloses a method of reducing pain in a patient (paragraph 0001) comprising: applying a subthreshold electrical stimulation to a nerve or neuron, wherein the subthreshold electrical stimulation is of an intensity that is below both an initial excitation threshold of the nerve or neuron and a pain threshold of the patient, for a length of time sufficient to cause an increase of the initial excitation threshold and the initial pain threshold to first increased thresholds (paragraph 0035 – during the initial phase of stimulation, m gates [which begin the action potential, paragraph 0011] will exhibit a small response “as long as the initial phase is maintained below the activation threshold for the nerve”); and51R8869.DOCX36Attorney Dkt. No. 6527-2102292 increasing the intensity of the subthreshold electrical stimulation to an intensity that is above the initial excitation threshold of the nerve or neuron and is below the increased excitation threshold and the increased pain threshold of the patient, wherein the steps are repeated to further increase the intensity of the first subthreshold electrical stimulation until the pain is reduced (paragraph 0028 – “The waveform 34, when applied, places the nerve fiber membrane into a state in which it is unable to conduct action potentials” to block sensory input such as pain information [paragraph 0005]; paragraph 0039 – “In order to generate a block of smaller nerve fibers in a large nerve, the amplitude of the waveform can be increased…it is possible to gradually increase the stimulus amplitude over time with each successive pulse, until even the smallest nerve fibers are blocked).

RE. claims 2, 8 and 14, Kilgore further discloses wherein the electrical stimulation is delivered at an intensity of 0.01 mA to 10 mA and/or 1 mV to 10,000 mV (paragraph 0030 – “The first phase 36 can be a shaped cathodic pulse with a duration of 0.1 to 1000 millisecond and a variable amplitude between 0 and 1 milliamp”).

RE. claims 3, 9 and 15, Kilgore further discloses wherein the electrical stimulation is delivered at a frequency of 1 Hz to 50 kHz (paragraph 0032 – “The pulse rate will vary depending on the duration of each phase, but will be in range of 0.5 Hz up to, 10 kHz”; paragraph 0042 – “The microprocessor is programmed to continue to generate the waveform for a prescribed period of time (e.g., 1 minute) to block the spasm…”).

RE. claims 4, 10 and 16, Kilgore further discloses wherein the electrical stimulation is delivered for a period of from 100 ms to 14 days (paragraph 0042 – “The microprocessor is programmed to continue to generate the waveform for a prescribed period of time (e.g., 1 minute) to block the spasm…”).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 11-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore (US 2004/0127953 A1) in view of Peng, et. al, "Influence of stimulus waveforms of high-frequency electrical current on nerve conduction block," 2009 4th International IEEE/EMBS Conference on Neural Engineering, 2009, pp. 72-75, doi: 10.1109/NER.2009.5109237).
RE. claims 5-6, 11-12 and 17-18, Kilgore further discloses wherein the electrical stimulation comprises biphasic, charged-balanced electrical pulses (paragraph 0031 – “The second pulse 38 can balance the charge of the first phase 36; that is, the total charge in the second phase 38 can be equal but opposite to the first phase 36, with the second phase having a higher amplitude and shorter duration”, shown in biphasic graph figure 4), but does not disclose symmetric waveforms; Peng et al. discloses a study determining the effect of stimulus waveforms used in high-frequency electrical conduction block of nerve fibers (abstract) using biphasic symmetric charge balanced waveforms (page 73, column 1 section B. Experimental Protocol; figure 2 (b)), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the charge-balanced, biphasic, symmetric electrical nerve blocking pulse parameters as taught by Peng et al. into the system of Kilgore in order to achieve selective stimulation for preventing nerve tissue damage.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the following prior art disclose stimulation used for pain management using charged-balanced, biphasic pulses:
Chancellor (US 20090036945 A1).
Bennet (US 20100036454 A1).
Yakovlev (US 20170095667 A1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792